department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend m _ n p _ x foundation scholarship program related_organization scholarship dollar amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that m was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter dated date indicates that m will operate a grant-making program called n the purpose of m is to provide scholarships to members of p and their dependent_children the purpose of n is to offer educational grants to eligible students on undergraduate and graduate levels for the purposes of academic study in any field including broadcast journalism and labor relations or for professional training in the arts the criteria to determine eligibility for the grants are e the individual must be the dependent_child of a p member in good standing for at least five years or the dependent_child of a deceased p member who at the time of death was a p member in good standing for at least five years e the individual must have a high level of academic achievement and a financial need recipients are selected based on the eligibility criteria listed above potential recipients must submit an application form and provide supporting documentation to be considered for a grant in their application form the applicant must provide the following e e e e the individual must provide their high school or college transcript the individual must provide an original essay giving the selection committee a fuller picture of the applicant or of an experience or person that has significantly influenced the applicant the individual must provide a copy of the applicant’s last federal tax_return and a copy of the last federal tax_return of the applicant’s parent or guardian in addition the individual may also provide an advisor form and or a performing arts letter of recommendation the yearly number of scholarships awarded ranges from twelve to fifteen the current amount of each scholarship is x dollars the scholarships are one-time awards and are not renewable to the recipient scholarship winners are selected by the m scholarship committee members of the scholarship committee must excuse themselves from the selection process if a family_member of the scholarship committee member applies for a scholarship no scholarship award becomes effective until the awarded applicant has been enrolled in the college to which he she has been admitted in the estimation of m since the scholarship award is not renewable this reduces the potential for misappropriation of funds which they contend is more likely in renewable awards that can become quite substantial restitution of misappropriated scholarship funds will be handled internally between p under the direction of its general counsel and the applicable p member sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service true charitable basis in furtherance this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
